Citation Nr: 0843762	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic Type II 
diabetes mellitus claimed as the result of herbicide 
exposure.  

2.  Entitlement to service connection for a chronic kidney 
disorder to include kidney failure.  

3.  Entitlement to service connection for chronic rheumatoid 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from September 1951 to October 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied 
service connection for chronic Type II diabetes mellitus 
claimed as the result of herbicide exposure, a chronic kidney 
disorder to include kidney failure, and chronic rheumatoid 
arthritis.  In June 2007, the Board remanded the veteran's 
claims to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran advances that service connection is warranted for 
chronic Type II diabetes mellitus claimed as the result of 
herbicide exposure and both a chronic kidney disorder and 
chronic rheumatoid arthritis secondary to his chronic Type II 
diabetes mellitus.  He contends that he served in Thailand 
and stopped in the Republic of Vietnam on his way to and from 
his assigned Thai air base.  In support of his claims, the 
veteran submitted a copy of a June 1965 Temporary Duty 
Order-Military (AF 626) which reflects his travel to 
Southeast Asia on "MATS Special Airlift SARD Nr 1882" on 
June 25, 1965.  In an October 2004 written statement, the 
veteran advanced that "I understand you will be able to 
check this specific flight and if it indeed did land in 
Vietnam."  

An August 2004 written statement from the National Personnel 
Record Center (NPRC) states that "we are unable to determine 
whether or not this veteran had in-country service in the 
Republic of Vietnam."  In a September 2007 written 
statement, the NPRC conveyed that:
We are unable to determine whether or not 
this veteran served in-country in the 
Republic of Vietnam.  The record contains 
no travel orders or itinerary.  We cannot 
verify if he traveled through Saigon.  

In reviewing the record, there is no indication whether or 
not the NPRC or other appropriate entity either researched 
the itinerary of "MATS Special Airlift SARD Nr 1882" or 
determined that such a search was not possible.  It appears 
that the NPRC did not have an opportunity to review a copy of 
the veteran's June 1965 Temporary Duty Order-Military 
(AF 626).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and/or the 
appropriate entity and request that a 
search be made for any documentation 
pertaining to the itinerary of "MATS 
Special Airlift SARD Nr 1882" in June 
1965.  All material produced by the 
requested search should be incorporated 
into the record.  If no records are 
located, a written statement to that 
effect should be incorporated into the 
claims files.  

2.  Then readjudicate the issues of 
service connection for chronic Type II 
diabetes mellitus claimed as the result 
of herbicide exposure, a chronic kidney 
disorder to include kidney failure, and 
chronic rheumatoid arthritis.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

